Citation Nr: 1715052	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  15-40 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability (TDIU).

2. Entitlement to an evaluation in excess of 60 percent for interstitial pulmonary fibrosis secondary to asbestosis (respiratory condition).

3. Entitlement to an evaluation in excess of 40 percent for intervertebral disc syndrome (back condition).

4. Entitlement to an evaluation in excess of 10 percent for neurogenic bladder/overflow incontinence (bladder condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963 and from September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran's claims file is now in the jurisdiction of the Seattle, Washington RO.

In January 2017, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to a TDIU and entitlement to an evaluation in excess of 40 percent for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's respiratory condition has not caused Forced Vital Capacity (FVC) less than 50 percent predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Additionally, the Veteran has not been diagnosed with cor pulmonale or pulmonary hypertension and outpatient oxygen therapy has not been required.

2. Throughout the appeal period, the disability picture of the Veteran's bladder condition most nearly approximates daytime voiding with an interval of less than one hour as well as awakening to void five or more times per night.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 60 percent for a respiratory condition have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.96, 4.97, Diagnostic Codes 6833-6825 (2016).

2. The criteria for an increased evaluation of 40 percent for a bladder condition have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.115a, 4.115b, Diagnostic Codes 7599-7542 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.S. §§ 5103, 5103A (LexisNexis 2017); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.S. § 5103(a) (LexisNexis 2017); 38 C.F.R. § 3.159(b) (2016).  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, compliant VCAA notice letters were sent to the Veteran in July and September 2014.  

VA also fulfilled its duty to assist the Veteran by acquiring all obtainable relevant evidence in support of the Veteran's claim and, therefore, appellate review may proceed without prejudicing him.  38 U.S.C.S. § 5103A (LexisNexis 2017); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted records and written statements in support of his claim. The service personnel and treatment records have been associated with the claims file, as well as pertinent VA and private treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  

Lastly, in regard to the issues of a bladder condition and a respiratory condition, the Veteran was afforded VA examinations in August and October 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding these issues.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.

Accordingly, for the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time.
Entitlement to an Increased Evaluation for a Respiratory Condition

The Veteran is seeking a higher evaluation for his service-connected respiratory condition.  Currently, the Veteran is in receipt of a 60 percent evaluation, effective August 22, 2012.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
 
Presently, the Veteran's respiratory condition is rated under 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6825-6833.  Pursuant to 38 C.F.R. § 4.97, disabilities assigned diagnostic codes 6825 through 6833 are to be rated pursuant to the general rating formula for interstitial lung disease (general rating formula).

Under the general rating formula, FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation is rated 60 percent disabling.  Comparatively, FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requiring outpatient oxygen therapy, is rated 100 percent disabling.

In the instant case, after carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for the Veteran's respiratory condition.  Although the Board is cognizant of the Veteran's daily challenges as he aptly described during his January 2017 hearing, the Board will deny the claim as he does not meet the legal criteria to warrant the assignment of a higher evaluation.  

As an initial matter, the Board acknowledges that the assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the instant case, the Board finds DCs 6833-6825 as the most appropriate because they pertain specifically to the diagnosed disabilities.  Additionally, although it was discussed at the January 2017 hearing, the Veteran has not requested that another diagnostic code should be used.  See Hearing Tr. at 16-19.

In August 2014, the Veteran was afforded a VA examination in regard to his respiratory condition.  During this examination, the Veteran relayed that his condition caused chronic coughing and that he easily gets short of breath.  Additionally, the Veteran reported that his endurance had decreased and that he could no longer do routine activities like mowing the lawn or walking his dog for long distances.  The examiner diagnosed the Veteran with asbestosis and interstitial lung disease and noted that these conditions did not require the Veteran to use oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  The examiner stated that auscultation of the Veteran's lung sounds revealed bilateral scattered rales and crackles without wheezing.  Pulmonary function testing revealed a FVC of 78 percent predicted and a DLCO of 60 percent predicted.

From the disability picture painted by the August 2014 VA examination, the Veteran's respiratory condition does not warrant the assignment of a 100 percent evaluation.  This conclusion is supported by the other evidence of record.

Specifically, a January 2017 treatment record from the GroupHealth Pulmonary Laboratory states that the Veteran's FVC was at 75 percent predicted as well as a DLCO at 49 percent predicted, which was characterized as severely impaired.  Additionally, this treatment record contained a history of the Veteran's prior pulmonary function tests, including one conducted in February 2013 that revealed a FVC reading of 77 percent predicted and a DLCO of 61 percent predicted.  The clinician noted that the Veteran had benign essential hypertension.  Notably, cor pulmonale, pulmonary hypertension, outpatient oxygen therapy, or maximum exercise capacity was not noted in the Veteran's history.

Stated simply, in its totality, the competent, credible medical evidence of record is absent of a finding that the Veteran's respiratory condition: causes FVC less than 50 percent of predicted value; produces DLCO (SB) less than 40-percent predicted; produces a maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; results in cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  As such, the Veteran's claim for an evaluation in excess of 60 percent for his respiratory condition must be denied.  See 38 C.F.R. §§ 4.96, 4.97.

Entitlement to an Increased Evaluation for a Bladder Condition

In addition to his claim adjudicated above, the Veteran is also seeking an increased evaluation for his service-connected bladder condition.  Currently, the Veteran is in possession of a 10 percent evaluation, effective November 1984.

As an initial matter, prior to the filing of his claim, the Veteran's disability-neurogenic bladder-was previously rated by under 38 C.F.R. § 4.115a, DC 7599-7512 as analogous to chronic cystitis.  Since the assignment of his initial evaluation, the rating criteria were amended.  Specifically, effective February 17, 1994, Diagnostic Code 7542 was specifically created for neurogenic bladder.  See 38 C.F.R. § 4.115b, DC 7542.  

In the October 2014 rating decision, the RO re-characterized the Veteran's bladder condition as neurogenic bladder and overflow incontinence associated with intervertebral disc syndrome and evaluated it pursuant to Diagnostic Code 7599-7542.  Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the rating schedule that most closely identifies the part or system of the body involved; the last two digits will be "99" for all unlisted conditions, in this case "7599" for disabilities of the genitourinary system.

Pursuant to Diagnostic Code 7542, neurogenic bladder is to be rated pursuant to the rating criteria for voiding dysfunction.  See 38 C.F.R. § 4.115b, DC 7542.  However, 38 C.F.R. § 4.115a states that, when rating diseases of the genitourinary system and a diagnostic code refers the decisionmaker to specific areas of dysfunction, "only the predominant area of shall be considered for rating purposes."  In this case, the Board finds that the effects of Veteran's bladder condition are predominantly manifested by urinary frequency.  As such, the Board will rate the Veteran's bladder condition pursuant to the urinary frequency rating criteria as set forth in 38 C.F.R. § 4.115a.

Pursuant to the urinary frequency rating criteria, a 10 percent evaluation is assigned for a daytime voiding interval between 2 and 3 hours, or; awakening to void 2 times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between 1 and 2 hours, or; awakening to void 3 to 4 times per night.  Lastly, a 40 percent evaluation is assigned for a daytime voiding interval of less than 1 hour, or; awakening to void 5 times per night.

In regard to his claim for a bladder condition, the Veteran was afforded a VA examination in October 2014.  During this examination, the Veteran stated that he had leaking problems when his bladder became full and that he had trained himself to void regularly to prevent excessive urinary bladder fullness.  Additionally, the Veteran reported a history of incomplete voiding and a slow or weak stream.  Despite the Veteran being service-connected for this condition for approximately 30 years, the examiner stated that the Veteran did not have a neurogenic bladder.  Rather, the examiner diagnosed the Veteran with overflow incontinence and a urinary obstruction from stones or an enlarged prostate. 

Turning to the additional evidence of record, during the January 2017 hearing, the Veteran testified that he had trained himself to go to the bathroom at least once an hour throughout the day.  See Tr. at 28-30.  Further, the Veteran testified that at night he wakes up frequently to void even when he does not have to to prevent dribbling.  Id.  The Veteran stated that he awakens to void, stands at the toilet for a few minutes and waits, voids, comes back to bed, and then has to get up to void again in a short matter of time.  Id.  The Veteran stated that he voids at least 4 times per night, sometimes 5 or more times per night, and the interval between voiding is sometimes less than 1 hour.  Id at 32-35.  The Veteran's spouse agreed with the Veteran's characterization of his urinary frequency as she often is woken by the Veteran's nighttime voiding behavior.  Id. at 30-35.  

From the testimony presented by the Veteran and his spouse at the January 2017 hearing, the Board finds that the Veteran's bladder condition causes to him to void at least once an hour throughout the day in addition to awakening him at night to void 5 times or more.  As such, the Board will grant the Veteran's claim and assign him an evaluation of 40 percent disabling.  See 38 C.F.R. §§ 4.115a, 4.115b, DCs7599-7542.  In making this decision, the Board notes that as laypersons, the Veteran and his spouse are competent to testify to observable symptoms, such as the Veteran's voiding habits.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds the Veteran and his spouse to be credible.  



ORDER

Entitlement to an evaluation in excess of 60 percent for a respiratory condition is denied.

Entitlement to an evaluation of 40 percent for a bladder condition is granted.


REMAND

Although the Board regrets the additional delay, additional development is required prior to adjudication of whether the Veteran is entitled to an evaluation in excess of 40 percent for a back condition as well as entitlement to a TDIU.  

Regarding the Veteran's claim for an increased evaluation for a back condition, the Veteran was afforded a VA examination in October 2014.  During this examination, the examiner stated that the Veteran had intervertebral disc syndrome (IVDS) causing incapacitating episodes of at least 6 weeks during the past 12 months as well as bilateral lower extremity radiculopathy.  However, in his concluding remarks, the examiner concluded that the Veteran did not objectively have IVDS or radiculopathy. 

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
Here, the October 2014 VA examination is inadequate for adjudicative purposes as the examiner provided contradictory statements as to the nature and current severity of the Veteran's back condition.  As such, a new VA examination is required prior to adjudication of the Veteran's claim for an increased evaluation of a back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Moving to the issue of entitlement to a TDIU, the record reflects that the Veteran's ability to gain and maintain substantially gainful employment may be impacted by his back condition.  Accordingly, a remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issue of entitlement to an increased evaluation for a back condition that is also being remanded.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Finally, the Veteran's claims file should be updated to include relevant VA treatment records dated since July 2015.  38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their evidence.).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records, specifically any record dated since July 2015.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of his back condition and associated bilateral lower extremity radiculopathy.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner, should be completed.  All indicated tests and studies should be performed and the results reported in detail.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide an SSOC to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


